Cooley, J.
The circuit court in chancery in a divorce case made an order dated January 19, 1878, that defendant pay as temporary alimony the sum of seventy-five dollars within three days. Service was made of this order January 23. Two days thereafter, the payment not having been made, proceedings were instituted against the defendant as for a contempt, and the court adjudged him in contempt and ordered attachment to issue.
This last order was unwarranted. An order for the payment of money ought to require it to be paid within a time fixed after the order shall be served. If it is not so drawn, but requires payment to be made within a certain number of days, it should be construed to mean so many days after service of the order. In this case, therefore, there could have been no default previous to January 27th.
The other Justices concurred.